                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN


In re: DEBORAH ANN OLGUIN                    §       Case No. 15-22408
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Scott Lieske, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 03/16/2015.

       2) The plan was confirmed on 06/30/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          12/20/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 05/03/2018, 07/20/2020.

       5) The case was completed on 09/21/2020.

       6) Number of months from filing or conversion to last payment: 66.

       7) Number of months case was pending: 68.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $11,335.59.

       10) Amount of unsecured claims discharged without full payment: $11,771.64.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)




              Case 15-22408-beh        Doc 75     Filed 11/25/20       Page 1 of 4
Receipts:
      Total paid by or on behalf of the debtor(s)               $ 18,612.79
      Less amount refunded to debtor(s)                            $ 177.00
NET RECEIPTS                                                                         $ 18,435.79



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                     $ 3,185.00
       Court Costs                                                    $ 0.00
       Trustee Expenses & Compensation                             $ 913.50
       Other                                                          $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                       $ 4,098.50

Attorney fees paid and disclosed by debtor(s):                     $ 315.00



Scheduled Creditors:
Creditor                                           Claim        Claim        Claim     Principal    Interest
Name                               Class       Scheduled     Asserted     Allowed          Paid        Paid
MILLER & MILLER                    Lgl          3,500.00     3,500.00     3,500.00     3,185.00        0.00
COLONIAL SAVINGS, F.A.             Sec              1.00         0.00         0.00         0.00        0.00
INTERNAL REVENUE SERVICE           Pri          5,904.00     5,930.26     5,930.26     5,930.26        0.00
WI DEPT OF REVENUE                 Pri          5,883.00     3,702.00     3,702.00     3,702.00      143.03
WI DEPT OF REVENUE                 Uns              0.00     1,969.00     1,969.00        63.26        0.00
U.S. DEPARTMENT OF EDUCATION       Uns        164,651.00   129,836.37   129,836.37     4,171.25        0.00
LANDMARK CREDIT UNION              Uns          9,380.00     9,494.70     9,494.70       305.04        0.00
WI DEPT OF REVENUE                 Pri          1,769.00          NA           NA          0.00        0.00
WE ENERGIES                        Uns            361.00       698.69       698.69        22.45        0.00




UST Form 101-13-FR-S (9/1/2009)




              Case 15-22408-beh            Doc 75   Filed 11/25/20       Page 2 of 4
Summary of Disbursements to Creditors:

                                              Claim             Principal      Interest
                                              Allowed           Paid           Paid
Secured Payments:
      Mortgage Ongoing                             $ 0.00            $ 0.00        $ 0.00
      Mortgage Arrearage                           $ 0.00            $ 0.00        $ 0.00
      Debt Secured by Vehicle                      $ 0.00            $ 0.00        $ 0.00
      All Other Secured                            $ 0.00            $ 0.00        $ 0.00
TOTAL SECURED:                                     $ 0.00            $ 0.00        $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00            $ 0.00       $ 0.00
        Domestic Support Ongoing                    $ 0.00            $ 0.00       $ 0.00
        All Other Priority                     $ 9,632.26        $ 9,632.26     $ 143.03
TOTAL PRIORITY:                                $ 9,632.26        $ 9,632.26     $ 143.03

GENERAL UNSECURED PAYMENTS:               $ 141,998.76           $ 4,562.00        $ 0.00



Disbursements:

       Expenses of Administration              $ 4,098.50
       Disbursements to Creditors             $ 14,337.29

TOTAL DISBURSEMENTS:                                            $ 18,435.79




UST Form 101-13-FR-S (9/1/2009)




              Case 15-22408-beh      Doc 75    Filed 11/25/20   Page 3 of 4
        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/25/2020                        By: /s/ Scott Lieske
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)




               Case 15-22408-beh          Doc 75      Filed 11/25/20       Page 4 of 4
